Title: To George Washington from Walter Stewart, 12 August 1782
From: Stewart, Walter
To: Washington, George


                  
                     Sir,
                     West Point August 12th 1782
                  
                  I have to Inform Your Excellency, that a great Number of Stands of Arms in the different Regiments are out of Repair, and that there are no Armourers at Work with the different Brigades; No Repair’d Arms are in Store, & Your Excellency’s Orders in these Cases do not Admit New Ones being Issued.
                  It would therefore be much to the Advantage of the Army Your Excellency’s Ordering a forge to Commence Work for at least each Division, did it prove difficult to supply every Brigade.  The Arms belonging to the Garrison of West Point might be repair’d at the Artificers Shop established there.
                  A Number of Recruits are totally destitute of Arms.  I wish’d to know whether they should all be Immediately Supply’d with New, or wait for Repair’d ones. 
                  Your Excellency was pleased to say the Buff Belts in Store, should be distributed among the Light Infantry Company’s, the officers Commanding them are Anxious the Orders should Appear on the subject from your Excellency.  I have the Honor to be With Respect & Esteem Yr Excellencys Most Obedt Hhbe servant
                  
                     Walter Stewart Colo. Insp.
                     
                        North Army
                  
               